           Case 1:19-vv-00224-UNJ Document 28 Filed 03/03/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0224V
                                         UNPUBLISHED


    GEOFFREY GRIFFIS,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: January 24, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Hepatitis A Vaccine; Guillain-Barre
                        Respondent.                           Syndrome (GBS)


Anne Carrion Toale, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On February 8, 2019, Geoffrey Griffis filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”) as a
result of an influenza (“flu”) vaccine and hepatitis A (“hep A”) vaccine that he received
on January 30, 2018. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

       On January 24, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent states that “petitioner suffered the Table

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:19-vv-00224-UNJ Document 28 Filed 03/03/20 Page 2 of 2



injury of GBS following a flu vaccine within the Table time period, and there is not a
preponderance of the medical evidence that petitioner’s GBS was due to a factor
unrelated to the vaccination.” Id. at 7. Respondent further agrees that there is not a
preponderance of the medical evidence that Petitioner’s GBS was due to a factor
unrelated to the vaccination and that this claim also meets the statutory severity
requirements because Petitioner experienced sequelae of his GBS for more than six
months. Id. Respondent agrees that Petitioner has satisfied all legal prerequisites for
compensation under the Act.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
